The opinion of the court was delivered, by
Agnew, J.
It is a fatal objection that the petition for a review in this case was not presented or acted upon until two years after filing of the original report. The 25th section of the General Road Law of 13th June 1836, directs a second view or review, “ provided that application therefor be made at or before the next term of the said court after the report upon the first view.” This provision has always been looked upon as mandatory. There are good reasons founded in the necessity for speedy action, in order that the report upon the first view may be considered in due season, and while the parties are supposed to be in waiting to take care of their interests. Changes in the route of a road cannot be made unless by review until after confirmation of the report, and the road has been opened, in whole according to the Act of 1836, or in part under the Act of 3d May 1855; and certainly it is asking too much that the parties should be compelled to be in court for an indefinite length of time, to keep watch over the proceedings, and to see that the route originally viewed to their satisfaction, shall not be changed to their disadvantage by a review. The law has therefore fixed the next term after the report for the application for a review. Analogous principles were asserted in the cases of the Baldwin Road, 3 Grant 63, and the Heidelberg Road, 11 Wright 536.
The petition for the review, and all the proceedings upon the same, are quashed and wholly set aside, and the order and decree setting aside the original report are quashed, and a procedendo awarded.